Title: [Diary entry: 15 March 1748]
From: Washington, George
To: 

Tuesday 15th. We set out early with Intent to Run round the sd. Land but being taken in a Rain & it Increasing very fast obliged us to return. It clearing about one oClock & our time being too Precious to Loose we a second time ventured out & Worked hard till Night & then returnd to Penningtons we got our Suppers & was Lighted in to a Room & I not being so good a Woodsman as the rest of my Company striped my self very orderly

& went in to the Bed as they call’d it when to my Surprize I found it to be nothing but a Little Straw—Matted together without Sheets or any thing else but only one Thread Bear blanket with double its Weight of Vermin such as Lice Fleas &c. I was glad to get up (as soon as the Light was carried from us) & put on my Cloths & Lay as my Companions. Had we not have been very tired, I am sure we should not have slep’d much that night. I made a Promise not to Sleep so from that time forward chusing rather to sleep in the open Air before a fire as will Appear hereafter.